Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT

                                      No. 04-15-00063-CV

                                 In the Interest of Z.R.M., Child

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 13-11-22140-CV
                         The Honorable Cathy Morris, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE PULLIAM

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED. No costs are assessed against appellant.

       SIGNED July 8, 2015.


                                                 _____________________________
                                                 Karen Angelini, Justice